         Case 1:19-cv-05527-JGK Document 33 Filed 04/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ANTON LIVERPOOL,

                        Plaintiff,                 19-cv-5527 (JGK)

             - against -                           ORDER

CITY OF NEW YORK ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     It having been brought to the Court’s attention that the

current docket address for the pro se plaintiff is inaccurate,

see ECF No. 24, the plaintiff has until May 7, 2021 to comply

with the Order dated March 30, 2021 in ECF No. 31.

     The Clerk of the Court is directed to update the docket

address for the pro se plaintiff to:

     Anton F. Liverpool
     ID No. 155581
     Medium John J. Moran Facility
     P.O. Box 8274
     Cranston, Rhode Island 02920

     The Clerk is directed to mail a copy of this order and the

order in ECF No. 31 to the pro se plaintiff at the updated

address provided above.

SO ORDERED.

Dated:       New York, New York
             April 6, 2021              ______/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge
